DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van de Ven et al. (US 2013/0002157).
Van de Ven discloses a semiconductor light emitting device, comprising:
(1) regarding Claim 21:
	a first light emitting diode ("LED") string (Fig. 8, 11d & [0074]) that comprises a first LED that has a first recipient luminophoric medium ([0010]) that comprises a first luminescent material ([0008]), wherein the first LED (Fig. 8, 11d & [0074]) and first luminophoric medium ([0010]) together emit ([0006 & 0051-52]) a first unsaturated light having a first color point (see Fig. 4 & [0061-71]) within a white color range ([0044]) defined by a polygonal region on the 1931 CIE Chromaticity Diagram ([0011]) defined by the following ccx, ccy color coordinates: (0.4006, 0.4044), (0.3736, 0.3874), (0.3670, 0.3578), (0.3898, 0.3716) (see Fig. 1-2 and 4 & [0044-56 & 0061-71]);

a third LED string (Fig. 8, 13 & [0074]) that comprises a third LED that has a third recipient luminophoric medium ([0010]) that comprises a third luminescent material ([0008]), wherein the third LED (Fig. 8, 13 & [0074]) and third luminophoric medium ([0010]) together emit ([0006 & 0051-52]) a third unsaturated light ([0006]) having a third color point (see Fig. 1-2 and 4 & [0044-56 & 0061-71]) within a cyan color range ([0070]) defined by a line connecting the ccx, ccy color coordinates (0.18, 0.55) and (0.27, 0.72) (see Fig. 1-2 and 4 & [0044-56 & 0061-71]), and the spectral locus ([0058]); and
a drive circuit (Fig. 8, 14-16 & [0101]);
wherein the drive circuit (Fig. 8, 14-16 & [0101]) is configured to adjust the relative values of first (Fig. 8, 11d & [0074]), second (Fig. 8, 12d & [0074]), third (Fig. 8, 13 & [0074]), and fourth drive currents ([0072]) provided to the LEDs in the first (Fig. 8, 11d & [0074]), second (Fig. 8, 12d & [0074]), and third LED strings (Fig. 8, 13 & [0074]), respectively, to adjust a fourth color point ([0072]) of a fourth unsaturated light ([0051]) that results from a combination of the first (Fig. 
Van de Ven discloses all of the subject matter above, however does not specify the constant CCT line of 9000K, the Planckian locus between 9000K and 1800K, the constant CCT line of 1800K, and the constant CCT line of 1600K; between the constant CCT line of 1600K and the line of purples Van de Ven discloses a correlated color temperature between 2000K to 10000K (see Fig. 1, 2 and 4, 2000k to 10000K & [0043-53]) and 500K to 1000K (see [0112]),
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Van de Ven with the constant CCT line of 9000K, the Planckian locus between 9000K and 1800K, the constant CCT line of 1800K, and the constant CCT line of 1600K; between the constant CCT line of 1600K and the line of purples for purpose of providing an additional degree of freedom may be obtained in the tuning process as disclosed by Van De Ven (Paragraph [0081]) discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
(2) regarding Claim 22:
wherein the LEDs in the first, second, and third LED strings (Fig. 8, 11d-13 & [0074]) comprise blue LEDs having a peak wavelength between about 405 nm and about 485 nm ([0072]).
(3) regarding Claim 23:
wherein the white color range ([0006]) comprises a region defined by a polygonal region on the 1931 CIE Chromaticity Diagram ([0011]) defined by the 
(4) regarding Claim 24:
wherein the white color range comprises a single 5-step MacAdam ellipse ([0084]) with center point (0.3818, 0.3797) with a major axis "a" of 0.01565, minor axis "b" of 0.00670, with an ellipse rotation angle O of 52.700 relative to a line of constant ccy values (see Fig. 4, [0061-71 and 0112)).
	(5) For method claims 1-20, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device “1 inherently performs the claimed process. In re King, 801 F.2d 1324, 231 UPSQ 136 (Fed Cir. 1986).  Therefore the previous rejections based on the apparatus will not be repeated.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 10,555,397. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the applicant’s claims are obvious variations of the mapped claims above. The principle difference is that the co-pending claim is broader in scope than the patented claim. It is generally understood that anticipation is the epitome of obviousness. Alternatively, the elimination of an element and its function is generally held to be within the skill of the art.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL L HAMMOND/Primary Examiner, Art Unit 2844